Citation Nr: 0216259	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  96-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial disability evaluation in excess of 
30 percent for pulmonary sarcoidosis with fatigue.  

Entitlement to an evaluation in excess of 10 percent for 
cholelithiasis, chronic cholecystitis, status post 
cholecystectomy. 

Entitlement to additional compensation for a dependent 
schoolchild from July 1, 1999, to August 31, 2001.


REPRESENTATION

Appellant represented by:	B.B., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and J.-P. B. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of the evaluation of the veteran's sarcoidosis was 
previously before the Board in September 1997, but was 
remanded for further development.  It was returned to the 
Board in December 1999 and July 2000, but was remanded on 
each occasion for additional development.  The requested 
development has been completed, and this issue has been 
returned to the Board for further consideration.  

The issues of whether there is clear and unmistakable error 
in a September 1973 rating decision that granted service 
connection for a disability classified as "functional 
fatigue with cholelithiasis", and entitlement to an 
effective date prior to February 21, 1991, for a grant of 
service connection for sarcoidosis on the basis of clear and 
unmistakable error were before the Board in September 1997.  
The Board denied the veteran's appeal of each of these 
issues.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2000, the Court issued an order that affirmed the 
decision of the Board regarding the issues of clear and 
unmistakable error, but remanded the matter of the evaluation 
of the veteran's service connected cholelithiasis to the 
Board for readjudication.  Following a May 2001 remand by the 
Board, an August 2001 rating decision established a separate 
evaluation for the veteran's cholelithiasis, and assigned a 
10 percent evaluation for this disability.  The veteran 
disagreed with the 10 percent evaluation, and the current 
appeal ensued. 

The Board notes that the veteran and his representative 
appear to have raised the issue of entitlement to service 
connection for depression as secondary to the veteran's 
service connected sarcoidosis on several occasions.  This 
issue is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The symptomatology produced by the veteran's service 
connected sarcoidosis more nearly resembles that of two or 
three exacerbations lasting a week or more each year.  

2.  The veteran has moderate symptomatology due to 
cholecystitis and cholelithiasis. 

3.  An initial VA Form 21-674, Request for Approval of School 
Attendance, was received from the veteran in September 1998; 
entitlement to additional compensation to end on July 1, 
1999, was established based on the information provided in 
this form.  

4.  The first communication subsequent to July 1, 1999, 
regarding additional compensation for a schoolchild was 
received in October 2001; an additional VA Form 21-674, 
Request for Approval of School Attendance, was first received 
in January 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent evaluation for 
pulmonary sarcoidosis with fatigue, have been met; the 
criteria for an initial 100 percent evaluation have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.88b, 4.97, Codes 6350, 6600, 6846 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for cholelithiasis, chronic cholecystitis, status post 
cholecystectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, Code 7314, 
7315 (2002). 

3.  The criteria for entitlement to additional compensation 
for a dependent schoolchild from July 1, 1999, to August 31, 
2001, have not been met.  38 U.S.C.A. § 5111, 5112(b)(7) 
(West Supp. 2002); 38 C.F.R. § 3.667 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the 30 percent evaluation assigned 
for his service connected sarcoidosis is insufficient to 
reflect the impairment that results from this disability.  He 
notes that his primary symptom is chronic fatigue, which will 
often make him miss work, and forces him to spend much of his 
free time after work or on weekends sleeping.  The veteran 
also notes that he experiences joint pains and other problems 
as a result of his sarcoidosis.  In addition, the veteran 
contends that his service connected cholelithiasis is 
productive of enough impairment to warrant an evaluation in 
excess of 10 percent.  Finally, the veteran contends that the 
additional benefits for his dependent child should not have 
been discontinued, as the child continued to attend school 
while supported by the veteran.  He argues that the proper 
paperwork was submitted, but was lost by VA.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West Supp. 
2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claims, the rating code governing 
the evaluation of his disabilities, and an explanation of the 
reasons and bases for the denial of his claims, which 
indicated what evidence was needed to prevail in those 
claims.  The veteran has been requested to provide VA with 
the names and addresses of all treatment sources on several 
occasions, including March 2000, August 2000, May 2001, and 
September 2001.  The May 2001 letter provided the veteran 
with information concerning the VCAA and informed him of the 
type of evidence that would best support his appeal.  This 
letter further noted that VA would obtain the identified 
records if authorization was provided, but that it might 
expedite a decision if the veteran personally contacted the 
treatment sources and requested them to send the records to 
VA.  The VA has obtained all medical records that have been 
identified by the veteran, and numerous medical texts and 
records have also been submitted by the veteran.  The veteran 
has been afforded medical examinations in conjunction with 
his claim, and pertinent medical opinions have been obtained.  
The veteran has offered testimony in support of his claims at 
a hearing before the Board.  The Board therefore concludes 
that the duties to notify and assist have been completed, and 
that the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that an additional remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  




I. Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West  Supp. 2002).  

Although the veteran currently has separate evaluations for 
his sarcoidosis and his cholelithiasis, the history of 
compensation for these disabilities is interrelated.  
Entitlement to service connection for functional fatigue with 
cholelithiasis was established in an October 1973 rating 
decision.  A 10 percent evaluation from February 1974 was 
assigned for this disability, and currently remains in 
effect.  Service connection for sarcoidosis was established 
in a July 1994 Board decision.  A July 1995 rating decision 
assigned a 10 percent evaluation for the veteran's 
sarcoidosis, effective from February 1991, which resulted in 
a combined 20 percent evaluation.  However, an August 1995 
rating decision determined that the assignment of a separate 
10 percent evaluation in the July 1995 rating decision was 
clear and unmistakable error.  Instead, entitlement to 
service connection for a single disability characterized as 
sarcoidosis with fatigue and history of cholelithiasis was 
established, with a 30 percent evaluation, effective from 
February 1991.  Finally, in August 2001, a rating decision 
recharacterized the diagnosis of the veteran's sarcoidosis as 
pulmonary sarcoidosis with fatigue.  The 30 percent 
evaluation was continued, effective from February 1991.  In 
addition, the separate evaluation for cholelithiasis was 
restored, with a diagnosis of cholelithiasis, chronic 
cholecystitis, status post cholecystectomy.  A 10 percent 
evaluation was assigned for this disability, effective from 
February 1991.  The veteran's combined evaluation was 40 
percent, effective from February 1991.  These diagnoses and 
evaluations currently remain in effect.  

Sarcoidosis

The relevant evidence includes the report of a VA examination 
conducted in October 1994.  He had a history of generalized 
fatigue and sore joints from 1969, and sarcoidosis had been 
diagnosed following a 1972 lung biopsy.  Steroid treatment 
had been prescribed, but the veteran had refused these drugs 
because of the possible side effects.  The veteran reported 
that he had missed two and half weeks of work during the last 
year, which he attributed to fatigue and illness.  Currently, 
the veteran continued to complain of low grade fever, with 
intermittent pains in his bilateral hands, elbows, and knees, 
for which he takes aspirin as needed.  No shortness of 
breath, chronic cough, or other pulmonary symptoms were 
reported, except for a very mild degree of exertional 
dyspnea.  Objective findings showed that the veteran was well 
developed and well nourished, with no evidence of spontaneous 
cough, exertional dyspnea, dyspnea at rest, or clubbing or 
cyanosis of the digits.  A chest examination revealed 
symmetrical chest with excellent expansion.  The lungs were 
entirely clear.  An examination of the bilateral hands, 
wrists, elbows, and knees revealed entirely normal findings 
with no loss of motion, abnormal mobility, tenderness, 
swelling, dysfunction, or other abnormality.  A pulmonary 
function test conducted at this time revealed that the 
veteran had Forced Expiratory Volume in one second (FEV-1) of 
69 percent of predicted.  The interpretation was that testing 
indicated mild restriction.  The diagnosis was history of 
pulmonary sarcoidosis, untreated, with associated fatigue and 
polyarthritis.  

Private medical records dated in March 1997 and May 1997 from 
D.K., M.D., show that the veteran was initially seen in March 
1997.  The history of the veteran's sarcoidosis was 
discussed.  Currently, the main problem bothering the veteran 
was malaise and tiredness, but he felt that this was well 
controlled with the proper level of exercise and proper 
amount of rest.  May 1997 records show that on examination, 
the veteran did not appear to be in distress.  His chest 
expanded symmetrically, and was clear.  An X-ray study of the 
chest was essentially normal.  The assessment was sarcoidosis 
with accompanying weakness, and large and small joint pain.  
He seemed stable, and worked full time. 

An affidavit from D.K., M.D., dated May 1997, is contained in 
the claims folder.  He indicates that he was the veteran's 
treating physician.  D.K. stated that the veteran has 
sarcoidosis, and that the main symptoms were fatigue, joint 
pain, low grade fevers, and rashes.  The veteran elected not 
take corticosteroids, which was a valid option given the side 
effects of these drugs.  The veteran could no longer do all 
the physical activities he could do before he developed the 
disease.  The disease affected the veteran on a daily basis.  

The veteran appeared at a hearing before the undersigned 
Acting Member of the Board in July 1997.  The veteran 
testified that the primary symptom of his sarcoidosis was 
fatigue.  He was more susceptible to everyday illnesses such 
as the flu or colds.  The veteran would become sick three or 
four times each year for three to six weeks each time.  His 
sarcoidosis affected him every day, and there were long 
periods of time in which he was barely able to function.  The 
veteran stated his fatigue had prevented him from finishing 
college.  The sarcoidosis had been so bad in 1990 that he was 
unable to work for about 11 months due to severe fatigue.  He 
was normally able to work, but beyond that he was unable to 
do other activities except for an occasional game of tennis 
or something similar.  He could work a 40 hour week on many 
occasions, but on others he had to take time off to rest.  
The veteran believed that he was able to do this because his 
employers understood his situation, and that his job was 
somewhat sheltered.  He had held 14 or 15 jobs in the last 26 
years.  He had quit jobs on a number of occasions due to his 
illness, or taken demotions to place himself in less 
strenuous positions.  The veteran said that other symptoms 
included rashes on his face that would come and go.  He also 
had joint pains in his elbows, knees, hips, and fingers.  The 
pains would be more severe at some times than others.  The 
veteran refused to take steroids because his doctors had 
given him mixed reviews about these drugs, and told him the 
side effects could be worse than the fatigue he was already 
experiencing.  The veteran's son also offered testimony as to 
how his father's disability had prevented him from 
participating in many family activities.  See Transcript.  

In a November 1997 affidavit, a former employer of the 
veteran stated that the veteran had worked for him for two 
and a half years at two different companies.  He said that 
although the veteran made every effort, he worked fewer hours 
due to his chronic fatigue, and that this depressed his 
wages.  

The veteran underwent a private examination by A.M., M.D., in 
February 1999.  The veteran had a history of sarcoidosis that 
dated back to the 1970s.  The primary features had been those 
of fatigue and myalgia.  He had never really experienced much 
coughing or shortness of breath.  The initial diagnosis had 
been by lung biopsy.  The symptoms had fluctuated over the 
years.  The veteran indicated that the sarcoidosis would 
flare-up every three to four years and give him quite a bit 
of trouble for a period of time before settling back down.  
He was currently going through a period where the symptoms 
were worsening, particularly regarding fatigue, and he was 
seriously thinking about a trial of steroids.  Otherwise the 
veteran had been in fairly good health.  On examination, the 
lungs were clear.  The assessment included sarcoidosis.  A 
February 1999 private X-ray study of the chest resulted in an 
impression of minimal interstitial prominence without obvious 
changes typical for sarcoidosis.  

The veteran underwent a VA examination in May 1999.  He said 
his symptoms were off and on, and that he had periods of 
remission in between flare-ups and relapses.  He had been 
doing fairly well up until late August 1998, when he had 
recurrence of extreme fatigue and tiredness, low grade fever, 
and joint pains.  He had played tennis once since August 
1998, and had not played since that time.  The fever was 
between 99 and 100 degrees.  There was pain in both knees, 
elbows, and shoulders, and sometimes he would become stiff 
when he was not doing anything.  The veteran had also noticed 
some rash, described as red dots over the eyebrow and upper 
part of his cheeks.  He denied any history of cough, sputum, 
shortness of breath, wheezing, or chest tightness.  The 
veteran said he had never had any respiratory complaints, and 
that his pulmonary function studies had been normal.  He also 
denied any problems related to his eyes, as well as 
cardiovascular problems.  The veteran described his joint 
pain as a six on a scale of one to ten, and he rated his 
fatigue as an eight.  An examination did not reveal any 
warmth or tenderness of the joints, and there was no rash.  
The lungs were clear.  The impression was history of 
sarcoidosis, and chronic fatigue syndrome of unknown 
etiology.  In an addendum, the examiner opined that the 
veteran's nonspecific complaint of extreme fatigue was not 
related to his sarcoidosis, which was probably inactive at 
this point.   

The veteran underwent an examination and pulmonary function 
testing at a private facility in November 1999.  His symptoms 
consisted of aching in the large joints except for the 
ankles, bouts of low grade fever, and fatigue of variable 
degree.  The joint pains were worse in the morning, and were 
not accompanied by swelling.  His symptoms had recently 
become worse.  The veteran was working in an auto parts 
store.  On examination, the skin was normal without rashes.  
Breath sounds were vesicular without rales or rhonchi.  The 
heart was normal.  An X-ray study showed no evidence of lung 
parenchymal disease.  Pulmonary function testing revealed 
FEV-1 of 74 percent of predicted.  

An affidavit from A.M., M.D., was received in January 2000.  
He stated that the veteran had suffered from sarcoidosis 
since the 1970s.  The veteran's symptoms had worsened in 
September 1998, and interfered with his ability to work.  The 
use of steroids had been considered, but rejected, by the 
veteran.  

Additional private medical records from March 2000 state that 
the veteran had recently been having flu like symptoms, with 
fatigue.  Prior to this, he had shown significant improvement 
in exercise tolerance.  The veteran had been able to play 18 
holes of golf and had not experienced fevers since his last 
visit in January 2000.  On pulmonary function testing, the 
FEV-1 was 142 percent of predicted.  The examiner commented 
that the veteran had started to show progressive improvement 
manifested by improved exercise tolerance.  

Medical records from A.M., M.D. dated April 2000 show that 
the veteran was seen for follow up of his sarcoidosis.  He 
was currently taking Plaquenil.  The veteran said that he was 
doing well with this medication, and was seeing some 
improvement in his cough and shortness of breath.  On 
examination, the veteran's lungs were essentially clear 
except for a few scattered rhonchi.  The assessment was 
sarcoidosis, gradually improving on Plaquenil.  

At a July 2000 VA examination, the veteran was noted to have 
a history of a chronic continuing fatigue of an intermittent 
nature which had gone on since 1969 or 1970.  There was a 
long history of episodic fevers, usually four or five 
episodes a year, although only one in the past year.  These 
were so common that they were not usually treated by a 
physician.  The veteran also reported generalized muscle 
aches which were intermittent in nature, and fatigue.  He had 
suffered a relapse in October 1998, and had been started on 
Plaquenil.  Currently, the veteran slept nine hours each 
night, and napped at lunch.  He frequently slept one and a 
half of the two days on the weekend.  The veteran reported 
that he was feeling a little better in the last several 
months, which he attributed to his medication, but he had not 
been able to participate in any kind of sustained exercise in 
the last one to one and half years, and had a pretty constant 
pattern of fatigue.  He also experienced migratory joint 
pains.  The veteran reported good days and bad days, although 
he had experienced more bad days since October 1998.  He was 
trying to hold down a full-time job, but he had to take 
several hours off in the afternoon a few days each week due 
to his fatigue.  He had not been able to play golf for about 
five weeks, although the record showed that another doctor 
had noted he had been on the golf course on a previous 
occasion that year.  On examination, the chest and heart were 
normal.  The extremities were essentially unremarkable except 
for minimal tenderness with moving the shoulders over the 
head.  There was no redness or swelling.  The diagnoses 
included sarcoidosis, biopsy proven, with fatigue, fever, and 
weakness.  The examiner opined that it was not possible to 
sort out whether the fatigue, weakness, and muscle aches and 
pains that the veteran had suffered these many years was more 
likely to be associated with sarcoidosis or a new diagnosis 
of chronic fatigue syndrome.  The examiner added that it was 
more likely than not that the symptoms suffered by the 
veteran were the result of his systemic sarcoidosis and not 
related to pulmonary sarcoidosis rather than entertaining any 
new diagnosis.  

In a June 2001 affidavit, the veteran's employer stated that 
it was clear the veteran's health was having an increasing 
impact on his job.  The veteran was missing more days, coming 
in late, and leaving early more frequently.  

A June 2001 affidavit from A.M., M.D., states that the 
veteran's sarcoidosis was acute with frequent incidences of 
worsening symptoms.  The veteran was beginning to experience 
side effects from his medication, which had resulted in a 
reduction of dosage.  This in turn had caused the veteran's 
symptoms to worsen.  The doctor stated that the veteran 
suffered severe impairment of health with frequent incidences 
of worsening symptoms 47 to 48 weeks of the year in the form 
of severe fatigue and joint pains.  The veteran experienced 
periods of better health with moderate symptoms about four 
times each year lasting about four to five weeks total.  He 
did not have pulmonary symptoms.  

The veteran underwent an additional VA examination in August 
2001 by the same examiner who had seen him in July 2000.  He 
did not have any new fatigue, but continued to have the 
chronic fatigue that he had experienced on and off for the 
past 30 years.  He continued to have the problems with 
sleeping after work every night.  The veteran would go to 
sleep immediately after work, get up for two or three hours 
in the middle of the night, and then return to bed until 
morning.  He stayed in bed for 18 hours out of Saturday and 
Sunday.  The veteran did a minimal amount of chores, and was 
unable to do any kind of activity.  He had not experienced 
much fever since beginning Plaquenil two years ago.  The 
veteran continued to have three or four episodes of a sore 
throat each year, as well as palpable cervical nodes.  He 
reported generalized muscle aches, pains, and weakness over 
his entire body, which was unchanged from July 2000.  The 
veteran also continued to have fatigue as described in July 
2000, which was pretty much constant.  He complained of pain 
in all of his joints, but they were not red or swollen.  On 
examination, the chest and heart were normal.  The diagnosis 
was that chronic fatigue syndrome was not found.  The 
examiner opined that the veteran's symptoms were all 
attributed to his systemic sarcoidosis.  This included the 
chronic fatigue.  The respiratory examination conducted at 
this time found that the veteran had no respiratory symptoms 
at present.  

The veteran's disability is currently evaluated under the 
rating code for sarcoidosis.  Under this rating code, when 
there is cor pulmonale; or cardiac involvement with 
congestive heart failure; or progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment, 
a 100 percent evaluation is assigned.  If there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control, a 60 percent evaluation is 
warranted.  For pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent  corticosteroids, a 30 percent evaluation is 
merited.  Chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment is evaluated as 
zero percent disabling.  In the alternative, either an active 
disease or the residuals can be evaluated as chronic 
bronchitis under 38 C.F.R. § 4.97, Code 6600, the rating code 
for chronic bronchitis, and extra-pulmonary involvement may 
be evaluated under the specific body system involved.  
38 C.F.R. § 4.97, Code 6846.  

The rating code did not contain a listing for sarcoidosis at 
the time service connection was first established for this 
disability in July 1994, or at the time of the July 1995 
rating decision which assigned the initial 10 percent 
evaluation.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The July 1995 rating decision 
initially evaluated the veteran's sarcoidosis by analogy to 
lupus.  

Under the rating code for lupus erythematosus, for acute 
lupus with frequent exacerbations producing severe impairment 
of health, a 100 percent evaluation is assigned.  When there 
are exacerbations lasting a week or more, two or three times 
per year, a 60 percent rating is merited.  If there are 
exacerbations once or twice a year, or the disability became 
symptomatic during the past two years, a 10 percent 
evaluation is warranted.  A note to this rating code states 
that lupus is to be evaluated either by combining the 
evaluations for residuals under the appropriate system, or 
under DC 6350, whichever method results in a higher 
evaluation.  38 C.F.R. § 4.88b, Code 6350.  

After a review of the veteran's contentions, his testimony, 
and the symptomatology recorded in the medical evidence, the 
Board finds that 38 C.F.R. § 4.88b, Code 6350, the rating 
code for lupus erythematosus, is the most appropriate code 
for the evaluation of his sarcoidosis.  The rating code for 
sarcoidosis is primarily concerned with pulmonary 
involvement, and the most recent VA examinations have 
demonstrated that the veteran has little if any pulmonary 
impairment.  However, the rating code for sarcoidosis also 
states that extra-pulmonary involvement may be evaluated 
under the specific body system involved.  Therefore, the 
Board will evaluate the veteran's disability under the rating 
code for lupus erythematosus.  

Utilizing the rating code for lupus erythematosus, the Board 
finds that an increased evaluation is warranted for the 
veteran's sarcoidosis.  The veteran experiences muscle aches, 
pain, generalized weakness, an occasional rash, and low grade 
fevers as a result of his sarcoidosis.  However, his primary 
symptom is chronic fatigue.  This fatigue is constant and 
chronic, although it fluctuates in severity.  At the July 
2000 VA examination, the veteran reported that his muscle 
aches and fatigue were intermittent and occurred in cycles of 
usually four to five times each year, although only once in 
the previous year.  The August 2001 VA examiner opined that 
the veteran's fatigue was attributable to his sarcoidosis.  
The Board finds that this symptomatology more nearly 
resembles that of the two to three exacerbations per year 
lasting a week or more under the rating code for lupus, which 
warrants a 60 percent evaluation.  38 C.F.R. §§ 4.7, 4.88b, 
Code 6350.  

The Board has considered entitlement to an evaluation in 
excess of 60 percent for sarcoidosis, but this is not 
demonstrated by the evidence at any time during the period on 
appeal.  The June 2001 affidavit from A.M., M.D. that states 
the veteran has severe impairment of health with frequent 
incidences of worsening symptoms has been considered.  
However, severe impairment of health within the meaning of 
38 C.F.R. § 4.88b, Code 6350 is not shown by the remainder of 
the evidence.  As noted above, the veteran has stated that he 
has four or five exacerbations per year.  Testimony and 
statements from the veteran as well as his employers show 
that there are many occasions when the veteran has to leave 
work early or miss entirely, and that he is employed at a 
lower level than he would be without his illness.  The Board 
recognizes the veteran's disability is productive of 
significant impairment, and this is reflected by the high 
evaluation assigned by this decision.  However, the evidence 
shows that veteran is able to maintain full-time employment, 
and often works about 40 hours a week.  There is other 
evidence that the veteran is occasionally capable of playing 
golf or tennis.  A March 2002 statement of the veteran's 
representative notes that the veteran will sometimes play 
golf or shop, although this requires several days of rest 
afterwards.  The evidence establishes that the veteran's 
sarcoidosis is productive of some degree of impairment on a 
constant or near constant basis, but this impairment combined 
with the four or five exacerbations a year does not equate to 
the frequent exacerbations with severe impairment of health 
required for a 100 percent evaluation.  Again, the Board 
finds that the veteran's overall level of disability for the 
period in question more nearly resembles the symptomatology 
that warrants a 60 percent evaluation.  38 C.F.R. §§ 4.7, 
4.88b, Code 6350.  

The Board has considered entitlement to an increased 
evaluation under other rating codes, but none of these 
support an evaluation in excess of 60 percent.  There is no 
evidence of cor pulmonale, cardiac involvement, or a 
progressive pulmonary disease as would merit a 100 percent 
evaluation under the rating code for sarcoidosis.  38 C.F.R. 
§ 4.97, Code 6846.  Furthermore, pulmonary function tests 
have not shown FEV-1 of less than 40 percent of predicted, 
FEV-1/FVC of less than 40 percent of predicted, DLCO of less 
than 40 percent of predicted, or any of the other criteria 
required for a 100 percent evaluation under the rating code 
for chronic bronchitis.  38 C.F.R. § 4.97, Code 6600.  
Finally, the Board notes that this issue involves the 
veteran's dissatisfaction with the initial rating for his 
sarcoidosis assigned following the grant of service 
connection, and staged ratings have been considered.  
Although the veteran's examinations and the statements from 
his private doctors have indicated that his disability can be 
productive of a greater degree of severity during some 
periods than other periods, there is no evidence that shows 
the requirements for a 100 percent evaluation under any of 
the relevant rating codes were met at any time between 1991 
and the present.  Therefore, there is no basis for a 100 
percent evaluation at any time during this period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Cholelithiasis

The veteran's service connected cholelithiasis, chronic 
cholecystitis, status post cholecystectomy, is evaluated 
under the rating code for chronic cholecystitis and chronic 
cholelithiasis.  

Severe cholecystitis with frequent attacks of gall bladder 
colic is evaluated as 30 percent disabling.  Moderate 
cholecystitis with gall bladder dyspepsia confirmed by X-ray 
technique, and with infrequent attacks (not over two or three 
a year) of gall bladder colic, with or without jaundice is 
evaluated as 10 percent disabling.  Mild cholecystitis is 
evaluated as zero percent disabling.  38 C.F.R. § 4.114, Code 
7314.  Cholelithiasis is evaluated as cholecystitis.  
38 C.F.R. § 4.114, Code 7315.  

The veteran was afforded a VA examination in August 2001.  He 
gave a history of right upper quadrant pain, gas, nausea, and 
fever in the fall of 1973.  A cholecystectomy was conducted 
in December 1973, and he was found to have cholelithiasis.  
The veteran has continued to have some diarrhea post surgery 
and up to the present time.  This occurs on a regular basis, 
at least three to four times per week.  The veteran denied 
any cramping.  When he had diarrhea, it would occur anywhere 
from twice to six or seven times a day.  He generally had 
soft stools, but could also have watery diarrhea.  The 
veteran had soiled himself on occasion, but he almost never 
had nocturnal symptomatology or nocturnal diarrhea.  He had 
some jaundice with his cholecystitis in 1973, but denied any 
since that time.  The current examination was essentially 
unremarkable.  There was a midline supraumbilical to xiphoid 
scar without organomegaly, mass, or tenderness.  The 
diagnosis was cholecystitis secondary to cholelithiasis, 
status post cholecystectomy with residual diarrhea.  

The Board is unable to find that an evaluation in excess of 
10 percent is warranted for the veteran's cholelithiasis.  
The veteran has diarrhea several times each week as a result 
of his disability.  However, there is no evidence that he 
experiences frequent attack of gallbladder colic.  The 
veteran denied any cramping on the August 2001 VA 
examination, and he was negative for tenderness.  Therefore, 
as there is no evidence that the veteran experiences frequent 
attacks of gallbladder colic, the veteran's symptomatology 
more nearly resembles that of moderate cholecystitis, and 
entitlement to an increased evaluation is not demonstrated.  
38 C.F.R. §§ 4.7, 4.114, Code 7314, 7315.  

II.  Compensation for a Dependent Schoolchild

In September 1998, a VA Form 21-674C, Request for Approval of 
School Attendance, was received from the veteran.  This 
requested increased disability compensation on behalf of the 
veteran's son, J.-P.B.  The form stated the son was born on 
November [redacted], 1980.  It further stated that the son would 
begin course work in August 25, 1998, and that his expected 
date of graduation was June 9, 1999.  

VA contacted the veteran by letter in September 1998.  The 
letter notified the veteran that his monthly rate of 
compensation had been adjusted to include additional benefits 
for his wife and child.  The increase was effective September 
1, 1998.  The letter specifically stated that payments for 
J.-P.B. based on school attendance would continue until July 
1, 1998.  After that, the letter showed that the monthly rate 
of payments would be reduced.  

A VA Form 21-8947, Compensation and Pension Award, is 
contained in the claims folder.  This notes that the 
veteran's rate of payment was increased effective September 
1, 1998, and decreased effective July 1, 1998.

The next communication from the veteran regarding this matter 
was a letter received from his representative in October 
2001.  The letter stated that the veteran's compensation 
should include payments for J.-P.B., as he had remained 
continuously enrolled in school.  The letter stated that the 
award should be adjusted accordingly from July 1999 when VA 
arbitrarily decided to remove J.-P.B. as a dependent.  

VA replied to the October 2001 letter in December 2001.  The 
reply stated that there was no evidence of an application 
request for approval of school attendance for J.-P.B.  The 
veteran was requested to complete and submit a VA Form 21-
674, Request for Approval of School Attendance, as soon as 
possible so benefits could be paid for J.-P.B. 

A December 2001 VA letter to the veteran noted the October 
2001 letter from his representative.  The VA letter said that 
a search of the veteran's claims folder found no evidence of 
an application request for approval of school attendance for 
J.-P.B.  The letter stated that the veteran should submit a 
VA Form 21-674, Request for Approval of School Attendance, in 
order to receive benefits for his son.  

The veteran's representative submitted a VA Form 21-674, 
Request for Approval of School Attendance, in January 2002.  
This stated that the dependent started or expected to start 
school in August 1999.  The beginning date of his last term 
was August 20, 2001.  He was expected to graduate in May 
2002.  A cover letter received with this form stated that the 
representative was searching for a copy of a VA Form 21-674, 
Request for Approval of School Attendance, that she had 
submitted in August 1999.  

The veteran was notified by letter in February 2002 that his 
monthly entitlement amount was being adjusted to include 
benefits for J.-P.B.  The payment start date was September 1, 
2001.  

A notice of disagreement with the effective date of the 
benefits for J.-P.B. was received from the veteran's 
representative in March 2002.  This letter indicated that an 
application for benefits had been submitted in August 1999 by 
registered mail, but that they were unable to find the card 
that showed receipt by VA.  The notice said that VA was 
notified in a timely manner of J.-P.B.'s school attendance, 
and that it must have been lost or ignored.  

Pension or compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was at 
that time pursing a course of instruction at an approved 
educational institution and a claim for such benefits is 
filed within one year from the child's 18th birthday.  
Pension or compensation based upon a course of instruction at 
an approved educational institution which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course if a claim is filed within one year from that 
date.  Benefits may be authorized through the last day of the 
month in which a course was or will be completed.  38 C.F.R. 
§ 3.667, in pertinent part.  

The effective date of reduction or discontinuance of 
compensation by reason of the discontinuance of school 
attendance of a payee or a dependent of a payee shall be the 
last day of the month in which such discontinuance occurred.  
38 U.S.C.A. § 5112(b)(7).  

The Board finds that there is no basis for additional 
compensation for a dependent schoolchild from July 1, 1999, 
to August 31, 2001.  The original application for additional 
compensation submitted by the veteran stated that the child's 
expected date of graduation was June 9, 1999.  On the basis 
of this information, VA awarded additional benefits for the 
child.  The September 1998 award letter clearly stated that 
these benefits would end on July 1, 1999, which was the first 
day of the month following the month in which school 
attendance ended.  Based on the information provided by the 
veteran, this was the proper date for the additional 
compensation to end.  38 U.S.C.A. § 5112(b)(7); 38 C.F.R. 
§ 3.667.  The termination of this award was by no means 
arbitrary, and was the result of the dates provided by the 
veteran and the correct application of the pertinent laws and 
regulations.  

The veteran did not submit any additional communication in 
this matter until October 2001, and did not submit an 
additional VA Form 21-674, Request for Approval of School 
Attendance, until January 2002.  This form stated that the 
child had begun school in August 1999.  As the form was 
received more than one year after August 1999, the beginning 
date of the additional benefits was properly made September 
1, 2001, which was the first day of the month after the 
beginning of the veteran's current term.  38 U.S.C.A. § 5111; 
38 C.F.R. § 3.667.  The Board is aware of the veteran's 
contentions that an earlier request for approval of school 
attendance was submitted in August 1999.  However, this 
request is not contained in the claims folder.  There is no 
evidence to show that the claim was ever submitted, and the 
veteran and his representative have been unable to find 
either a copy of the form or the receipt from the registered 
mail they indicate was used to send the form.  Although the 
Board does not question the belief of the veteran and his 
representative that the form was mailed, the fact remains 
that there is no indication it was ever received by VA.  
Furthermore, the Board notes that the veteran and his 
representative must have been aware that no additional 
benefits were awarded after August 1999, but they waited over 
two years before addressing this matter.  This is in spite of 
the fact that the payments following the initial September 
1998 application had been established within a month of 
receipt of that application.  Therefore, as the RO properly 
applied the pertinent laws and regulations in determining the 
proper dates for additional compensation, entitlement to 
additional compensation for the period from July 1, 1999, to 
August 31, 2001, is not warranted.  





ORDER

Entitlement to an initial evaluation of 60 percent for 
pulmonary sarcoidosis with fatigue is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to an evaluation in excess of 10 percent for 
cholelithiasis, chronic cholecystitis, status post 
cholecystectomy, is denied.  

Entitlement to additional compensation for a dependent 
schoolchild from July 1, 1999, to August 31, 2001, is denied. 



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

